Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                                                  :   Civil Action No.:
 PAMELA LLOYD, on behalf of herself and           :
 others similarly situated,                       :
                                                  :   COMPLAINT--CLASS ACTION
                        Plaintiff,                :
                                                  :
        v.                                        :   JURY TRIAL DEMANDED
                                                  :
 JAMES E. ALBERTELLI, P.A. d/b/a                  :
 ALBERTELLI LAW,                                  :
                                                  :
                        Defendant.                :


                                          Nature of Action

        1.      This is a class action brought under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq., for the benefit of Florida consumers who have been the

 subject of debt collection efforts by James E. Albertelli, P.A. d/b/a Albertelli Law (“Defendant”).

        2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

 practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

 use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which

 Congress found to have contributed “to the number of personal bankruptcies, to marital

 instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).

        3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

 tasked with enforcing the FDCPA—explained, “[h]armful debt collection practices remain a
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 16



 significant concern today. In fact, the CFPB receives more consumer complaints about debt

 collection practices than about any other issue.”1

        4.      To combat this serious problem in the debt collection industry, the FDCPA

 requires debt collectors to send consumers “validation notices” containing certain information

 about their alleged debts and consumers’ rights with respect to those debts. 15 U.S.C. §

 1692g(a).

        5.      A debt collector must send this notice “[w]ithin five days after the initial

 communication with a consumer in connection with the collection of any debt,” unless the

 required information was “contained in the initial communication or the consumer has paid the

 debt.” Id., § 1692g(a).

        6.      As noted by the CFPB and the Federal Trade Commission, “this validation

 requirement was a ‘significant feature’ of the law that aimed to ‘eliminate the recurring problem

 of debt collectors dunning the wrong person or attempting to collect debts which the consumer

 has already paid.’” Hernandez, No. 14-15672, at 5 (quoting S. Rep. No. 95-382, at 4 (1977)).

        7.      Indeed, the aim of § 1692g is to provide a period for the recipient of a collection

 letter to understand and consider her options.

        8.      This case centers on Defendant’s failure to effectively provide the disclosures

 required by 15 U.S.C. § 1692g in its initial written communications to Florida consumers, or

 within five days thereafter.




 1
         See Brief for the CFPB as Amicus Curiae, Dkt. No. 14, p. 10, Hernandez v. Williams,
 Zinman,     &     Parham,     P.C.,  No.     14-15672    (9th    Cir.    Aug.   20,  2014),
 http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
 parham-p.c./140821briefhernandez1.pdf (last accessed February 12, 2020).


                                                  2
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 16



                                               Parties

         9.      Pamela Lloyd (“Plaintiff”) is a natural person who at all relevant times resided in

 Broward County, Florida.

         10.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or

 asserted to be owed or due, a creditor other than Defendant.

         11.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed

 or due, arises from a transaction in which the money, property, insurance, or services that are the

 subject of the transaction were incurred primarily for personal, family, or household purposes—

 namely, a mortgage debt related to her residential property allegedly owed to Wells Fargo Home

 Mortgage (the “Debt”).

         12.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         13.     Defendant is a professional association with its principal office in Hillsborough

 County, Florida.

         14.     Defendant is “a full-service collections firm” that “specializes in creditors’ rights

 litigation.”2

         15.     Defendant is an entity that at all relevant times was engaged, by use of the mails

 and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

 U.S.C. § 1692a(5).

         16.     Upon information and belief, at the time Defendant attempted to collect the Debt

 from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

 the time that Defendant acquired it for collection.




 2
         See https://alaw.net/services/consumer-collections/ (last accessed February 12, 2020).


                                                   3
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 16



        17.     Defendant uses instrumentalities of interstate commerce or the mails in a business

 the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

 collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        18.     Defendant held itself out to Plaintiff as a debt collector.

        19.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

                                       Jurisdiction and Venue

        20.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        21.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

 of the events or omissions giving rise to the claims occurred in this district.

                                         Factual Allegations

        22.     On or about October 25, 2019, Defendant sent a written communication to

 Plaintiff in connection with the collection of the Debt.

        23.     A true and correct copy of the October 25, 2019 communication to Plaintiff is

 attached as Exhibit A.

        24.     This October 25, 2019 communication to Plaintiff was the first communication

 Plaintiff received from Defendant.

        25.     Plaintiff did not receive any other communication from Defendant within five

 days of the October 25, 2019 communication.

        26.     The October 25, 2019 communication advised Plaintiff that Defendant “represents

 Wells Fargo Home Mortgage, the creditor and servicer of a loan” related to Plaintiff’s property.

 Id.




                                                   4
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 16



        27.       The October 25, 2019 communication further advised Plaintiff that “this

 communication is governed by the Fair Debt Collection Practices Act ‘FDCPA’, 15 USCS §§

 1692 et seq.” Id.

        28.       The October 25, 2019 communication then advised Plaintiff that she owed the

 “Total Claim” listed above, and that the creditor was also entitled to recover its attorney’s fees

 and costs. Id.

        29.       Thereafter, the October 25, 2019 communication advised Plaintiff:

                  Per the FDCPA:

             IF, WITHIN THIRTY (30) DAYS AFTER YOU RECEIVE THIS
        NOTICE, YOU NOTIFY US, AS STATED ABOVE, THAT THE DEBT, OR
        ANY PORTION THEREOF, IS DISPUTED AND/OR THAT YOU REQUEST,
        VALIDATION AND/OR THE NAME AND ADDRESS OF THE ORIGINAL
        CREDITOR, THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES
        US TO CEASE OUR COLLECTION EFFORTS, EVEN IF WE HAVE
        ALREADY FILED THE LAWSUIT, UNTIL WE PROVIDE YOU WITH THE
        NAME AND ADDRESS OF THE ORIGINAL CREDITOR.

 Id.

        30.       At the end of the October 25, 2019 communication, Defendant advised Plaintiff:

        THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN
        ATTEMPT TO COLLECT A DEBT. ANY INFORMATION WILL BE
        USED FOR THAT PURPOSE.

 Id.
                                      Class Action Allegations

        31.       Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

 Procedure 23(a) and (b)(3) on behalf of two classes consisting of:

                                    The Validation Notice Class

        All persons (a) with a Florida address, (b) to whom James E. Albertelli, P.A. d/b/a
        Albertelli Law mailed an initial debt collection communication not known to be
        returned as undeliverable, (c) in connection with the collection of a consumer
        debt, (d) in the one year preceding the date of this complaint, (e) that (i) failed to



                                                  5
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 16



        include a statement that that unless the consumer, within thirty days after receipt
        of the notice, disputes the validity of the debt, or any portion thereof, the debt will
        be assumed to be valid by the debt collector, or (ii) failed to include a statement
        that if the consumer notifies the debt collector in writing within the thirty-day
        period that the debt, or any portion thereof, is disputed, the debt collector will
        obtain verification of the debt or a copy of a judgment against the consumer and a
        copy of such verification or judgment will be mailed to the consumer by the debt
        collector, or (iii) failed to include a statement that, upon the consumer’s written
        request within the thirty-day period, the debt collector will provide the consumer
        with the name and address of the original creditor, if different from the current
        creditor.

                                    The Cease Collection Class

        All persons (a) with a Florida address, (b) to whom James E. Albertelli, P.A. d/b/a
        Albertelli Law mailed an initial debt collection communication not known to be
        returned as undeliverable, (c) in connection with the collection of a consumer
        debt, (d) in the one year preceding the date of this complaint, (e) that (i) failed to
        include a statement that if the consumer notifies the debt collector in writing
        within the thirty-day period that the debt, or any portion thereof, is disputed, the
        debt collector will obtain verification of the debt or a copy of a judgment against
        the consumer and a copy of such verification or judgment will be mailed to the
        consumer by the debt collector, and (ii) failed to include a statement that, upon the
        consumer’s written request within the thirty-day period, the debt collector will
        provide the consumer with the name and address of the original creditor, if
        different from the current creditor, but (iii) that included the following statement:

              IF, WITHIN THIRTY (30) DAYS AFTER YOU RECEIVE THIS
              NOTICE, YOU NOTIFY US, AS STATED ABOVE, THAT THE
              DEBT, OR ANY PORTION THEREOF, IS DISPUTED AND/OR
              THAT YOU REQUEST, VALIDATION AND/OR THE NAME AND
              ADDRESS OF THE ORIGINAL CREDITOR, THE FAIR DEBT
              COLLECTION PRACTICES ACT REQUIRES US TO CEASE OUR
              COLLECTION EFFORTS, EVEN IF WE HAVE ALREADY FILED
              THE LAWSUIT, UNTIL WE PROVIDE YOU WITH THE NAME
              AND ADDRESS OF THE ORIGINAL CREDITOR.

        32.     Excluded from the classes is Defendant, its officers and directors, members of

 their immediate families and their legal representatives, heirs, successors, or assigns, and any

 entity in which Defendant has or had controlling interests.

        33.     The classes satisfy Rule 23(a)(1) because, upon information and belief, they are

 so numerous that joinder of all members is impracticable.



                                                  6
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 7 of 16



         34.      The exact number of class members is unknown to Plaintiff at this time and can

 only be determined through appropriate discovery.

         35.      The classes are ascertainable because they are defined by reference to objective

 criteria.

         36.      In addition, upon information and belief, the names and addresses of all members

 of the proposed classes can be identified in business records maintained by Defendant.

         37.      The classes satisfy Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

 the claims of the members of the classes.

         38.      To be sure, Plaintiff’s claims and those of the members of the classes originate

 from the same standardized initial debt collection letter utilized by Defendant, and Plaintiff

 possesses the same interests and has suffered the same injuries as each member of the classes.

         39.      Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately protect the

 interests of the members of the classes and has retained counsel experienced and competent in

 class action litigation.

         40.      Plaintiff has no interests that are contrary to or in conflict with the members of the

 classes that she seeks to represent.

         41.      A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy, since, upon information and belief, joinder of all members is

 impracticable.

         42.      Furthermore, as the damages suffered by individual members of the classes may

 be relatively small, the expense and burden of individual litigation could make it impracticable

 for the members of the classes to individually redress the wrongs done to them.




                                                    7
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 8 of 16



           43.      There should be no unusual difficulty in the management of this action as a class

 action.

           44.      Issues of law and fact common to the members of the classes predominate over

 any questions that may affect only individual members, in that Defendant has acted on grounds

 generally applicable to the classes.

           45.      Among the issues of law and fact common to the classes are:

                 a. Defendant’s violations of the FDCPA as alleged herein;

                 b. whether Defendant is a debt collector as defined by the FDCPA;

                 c. the availability of statutory penalties; and

                 d. the availability of attorneys’ fees and costs.

     Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692g(a)(3)
                        as to Plaintiff and the Validation Notice Class

           46.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

 1 through 45.

           47.      The FDCPA at 15 U.S.C. § 1692g(a)(3) provides:

           (a) Within five days after the initial communication with a consumer in
           connection with the collection of any debt, a debt collector shall, unless the
           following information is contained in the initial communication or the consumer
           has paid the debt, send the consumer a written notice containing—

                                                    *****

                   (3) a statement that unless the consumer, within thirty days after receipt of
           the notice, disputes the validity of the debt, or any portion thereof, the debt will be
           assumed to be valid by the debt collector;

           48.      Defendant’s October 25, 2019 communication did not contain the disclosure

 required by 15 U.S.C. § 1692g(a)(3), nor did Defendant provide such disclosure within five days

 thereafter.




                                                       8
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 9 of 16



           49.   Specifically, Defendant’s October 25, 2019 communication violated 15 U.S.C. §

 1692g(a)(3) by failing to inform Plaintiff that unless she, within thirty days after receipt of the

 October 25, 2019 communication, disputed the validity of the debt, or any portion thereof, the

 debt would be assumed to be valid by Defendant.

           50.   The harm suffered by Plaintiff is particularized in that the violative initial debt

 collection letter at issue was sent to her personally, regarded her personal alleged debt, and failed

 to effectively provide her statutorily mandated disclosures to which she was entitled.

           51.   Section 1692g furthers the purpose of protecting debtors from abusive debt

 collection activity by requiring a debt collector who solicits payment from a consumer to provide

 that consumer with a detailed validation notice, which allows a consumer to confirm that she

 owes the debt sought by the collector before paying it.

           52.   And the content of Defendant’s October 25, 2019 communication created a

 material risk of harm to the concrete interest Congress was trying to protect in enacting the

 FDCPA.

           53.   Specifically, when a consumer is not provided with her legal rights as required by

 law, she is left in the dark about her options in responding to a debt collection letter.

           54.   And that risk manifested itself here, as Plaintiff was unaware of her validation

 rights.

           55.   In addition, Defendant’s actions invaded a specific private right created by

 Congress, and the invasion of that right creates the risk of real harm. See Church v. Accretive

 Health, Inc., 654 F. App’x 990, 995 (11th Cir. 2016).




                                                   9
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 10 of 16



     Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692g(a)(4)
                        as to Plaintiff and the Validation Notice Class

          56.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

  1 through 45.

          57.     The FDCPA at 15 U.S.C. §1692g(a)(4) provides:

          (a) Within five days after the initial communication with a consumer in
          connection with the collection of any debt, a debt collector shall, unless the
          following information is contained in the initial communication or the consumer
          has paid the debt, send the consumer a written notice containing –

                                                 *****

                  (4) a statement that if the consumer notifies the debt collector in writing
          within the thirty-day period that the debt, or any portion thereof, is disputed, the
          debt collector will obtain verification of the debt or a copy of a judgment against
          the consumer and a copy of such verification or judgment will be mailed to the
          consumer by the debt collector.

          58.     Defendant’s October 25, 2019 communication did not contain the disclosure

  required by 15 U.S.C. §1692g(a)(4), nor did Defendant provide such disclosure within five days

  thereafter.

          59.     Specifically, Defendant’s October 25, 2019 communication violated 15 U.S.C. §

  1692g(a)(4) by failing to inform Plaintiff that if she notified Defendant in writing within the

  thirty-day period that the debt, or any portion thereof, is disputed, Defendant would obtain

  verification of the debt or a copy of a judgment against her and a copy of such verification or

  judgment will be mailed to the her by Defendant.

          60.     The harm suffered by Plaintiff is particularized in that the violative initial debt

  collection letter at issue was sent to her personally, regarded her personal alleged debt, and failed

  to effectively provide her statutorily mandated disclosures to which she was entitled.




                                                   10
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 11 of 16



            61.    Section 1692g furthers the purpose of protecting debtors from abusive debt

  collection activity by requiring a debt collector who solicits payment from a consumer to provide

  that consumer with a detailed validation notice, which allows a consumer to confirm that she

  owes the debt sought by the collector before paying it.

            62.    And the content of Defendant’s October 25, 2019, communication created a

  material risk of harm to the concrete interest Congress was trying to protect in enacting the

  FDCPA.

            63.    Specifically, when a consumer is not provided with her legal rights as required by

  law, she is left in the dark about her options in responding to a debt collection letter.

            64.    And that risk manifested itself here, as Plaintiff was unaware of her validation

  rights.

            65.    In addition, Defendant’s actions invaded a specific private right created by

  Congress, and the invasion of that right creates the risk of real harm.

     Count III: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692g(a)(5)
                         as to Plaintiff and the Validation Notice Class

            66.    Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

  1 through 45.

            67.    The FDCPA at 15 U.S.C. § 1692g(a)(5) provides:

            (a) Within five days after the initial communication with a consumer in
            connection with the collection of any debt, a debt collector shall, unless the
            following information is contained in the initial communication or the consumer
            has paid the debt, send the consumer a written notice containing –

                                                  *****

                     (5) a statement that, upon the consumer’s written request within the
            thirty-day period, the debt collector will provide the consumer with the name and
            address of the original creditor, if different from the current creditor.




                                                    11
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 12 of 16



            68.   Defendant’s October 25, 2019 communication did not contain the disclosure

  required by 15 U.S.C. § 1692g(a)(5), nor did Defendant provide such disclosure within five days

  thereafter.

            69.   Specifically, Defendant’s October 25, 2019 communication violated 15 U.S.C. §

  1692g(a)(5) by failing to inform Plaintiff that upon her written request within the thirty-day

  period, Defendant would provide her with the name and address of the original creditor, if

  different from the current creditor.

            70.   The harm suffered by Plaintiff is particularized in that the violative initial debt

  collection letter at issue was sent to her personally, regarded her personal alleged debt, and failed

  to effectively provide her statutorily mandated disclosures to which she was entitled.

            71.   Section 1692g furthers the purpose of protecting debtors from abusive debt

  collection activity by requiring a debt collector who solicits payment from a consumer to provide

  that consumer with a detailed validation notice, which allows a consumer to confirm that she

  owes the debt sought by the collector before paying it.

            72.   And the content of Defendant’s October 25, 2019, communication created a

  material risk of harm to the concrete interest Congress was trying to protect in enacting the

  FDCPA.

            73.   Specifically, when a consumer is not provided with her legal rights as required by

  law, she is left in the dark about her options in responding to a debt collection letter.

            74.   And that risk manifested itself here, as Plaintiff was unaware of her validation

  rights.

            75.   In addition, Defendant’s actions invaded a specific private right created by

  Congress, and the invasion of that right creates the risk of real harm.




                                                    12
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 13 of 16



        Count IV: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e
                         as to Plaintiff and the Cease Collection Class

         76.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

  1 through 45.

         77.      The FDCPA at 15 U.S.C. § 1692g(b) provides:

         (b) Disputed debts

         If the consumer notifies the debt collector in writing within the thirty-day period
         described in subsection (a) that the debt, or any portion thereof, is disputed, or
         that the consumer requests the name and address of the original creditor, the debt
         collector shall cease collection of the debt, or any disputed portion thereof, until
         the debt collector obtains verification of the debt or a copy of a judgment, or the
         name and address of the original creditor, and a copy of such verification or
         judgment, or name and address of the original creditor, is mailed to the consumer
         by the debt collector. Collection activities and communications that do not
         otherwise violate this subchapter may continue during the 30-day period referred
         to in subsection (a) unless the consumer has notified the debt collector in writing
         that the debt, or any portion of the debt, is disputed or that the consumer requests
         the name and address of the original creditor. Any collection activities and
         communication during the 30-day period may not overshadow or be inconsistent
         with the disclosure of the consumer’s right to dispute the debt or request the name
         and address of the original creditor.

  (emphasis added).

         78.      The FDCPA at 15 U.S.C. § 1692e provides, in pertinent part, that “[a] debt

  collector may not use any false, deceptive, or misleading representation or means in connection

  with the collection of any debt.”

         79.      By advising Plaintiff in the October 25, 2019 communication that

         IF, WITHIN THIRTY (30) DAYS AFTER YOU RECEIVE THIS NOTICE,
         YOU NOTIFY US, AS STATED ABOVE, THAT THE DEBT, OR ANY
         PORTION THEREOF, IS DISPUTED AND/OR THAT YOU REQUEST,
         VALIDATION AND/OR THE NAME AND ADDRESS OF THE ORIGINAL
         CREDITOR, THE FAIR DEBT COLLECTION PRACTICES ACT REQUIRES
         US TO CEASE OUR COLLECTION EFFORTS, EVEN IF WE HAVE
         ALREADY FILED THE LAWSUIT, UNTIL WE PROVIDE YOU WITH THE
         NAME AND ADDRESS OF THE ORIGINAL CREDITOR.




                                                  13
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 14 of 16



  without making the disclosures required by 15 U.S.C. § 1692g(a)(4)-(5), Defendant misstated the

  law and falsely implied to Plaintiff that taking certain actions, i.e., a dispute by telephone, would

  trigger protections for her under the FDCPA that would only in fact be triggered by a writing.

         80.     As a result, Defendant used a false, deceptive, and misleading representation in

  connection with the collection of the Debt, in violation of 15 U.S.C. § 1692e.

         81.     The harm suffered by Plaintiff is particularized in that the violative initial debt

  collection letter at issue was sent to her personally, regarded her personal alleged debt, and

  directed to her a false, deceptive, and misleading representation in connection with the collection

  of the Debt.

         82.     And the content of Defendant’s October 25, 2019, communication created a

  material risk of harm to the concrete interest Congress was trying to protect in enacting the

  FDCPA.

         83.     Specifically, the October 25, 2019 communication presents a risk of harm to the

  FDCPA’s goal of ensuring that consumers are free from deceptive debt-collection practices

  because the letter provides misleading information about the manner in which the consumer can

  exercise her statutory right to pause debt collection activity while she obtains verification of the

  debt, or the name and address of the original creditor.

         84.     Because of the language in the October 25, 2019 communication, Plaintiff was

  unaware that only a written dispute, or a written request for creditor information, within the 30-

  day validation period, would trigger the protections of the FDCPA that required a debt collector

  to cease collection until it provided such information.

         84.     In addition, Defendant’s actions invaded a specific private right created by

  Congress, and the invasion of that right creates the risk of real harm.




                                                   14
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 15 of 16



        WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

            A. Determining that this action is a proper class action under Rule 23 of the Federal

               Rules of Civil Procedure;

            B. Adjudging and declaring that Defendant violated 15 U.S.C. §§ 1692g(a)(3)-(5)

               and 15 U.S.C. § 1692e;

            C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

               U.S.C. § 1692k;

            D. Awarding members of the classes actual damages incurred, as applicable,

               pursuant to 15 U.S.C. § 1692k;

            E. Enjoining Defendant from future violations of 15 U.S.C. §§ 1692g(a)(3)-(5) and

               15 U.S.C. § 1692e with respect to Plaintiff and the classes;

            F. Awarding Plaintiff and members of the classes their reasonable costs and

               attorneys’ fees incurred in this action, including expert fees, pursuant to 15 U.S.C.

               § 1692k and Rule 23 of the Federal Rules of Civil Procedure;

            G. Awarding Plaintiff and the members of the classes any pre-judgment and post-

               judgment interest as may be allowed under the law; and

            H. Awarding other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff is entitled to, and hereby demands, a trial by jury.

  Dated: February 12, 2020                             Respectfully submitted,
                                                       /s/ James L. Davidson
                                                       James L. Davidson
                                                       Florida Bar No. 723371
                                                       Jesse S. Johnson
                                                       Florida Bar No. 69154
                                                       Greenwald Davidson Radbil PLLC
                                                       7601 N. Federal Highway, Suite A-230


                                                  15
Case 0:20-cv-60300-RS Document 1 Entered on FLSD Docket 02/12/2020 Page 16 of 16



                                            Boca Raton, FL 33487
                                            Tel: (561) 826-5477
                                            jdavidson@gdrlawfirm.com
                                            jjohnson@gdrlawfirm.com

                                            Matisyahu H. Abarbanel
                                            Florida Bar No. 130435
                                            Loan Lawyers
                                            3201 Griffin Road, Suite 100
                                            Ft. Lauderdale, FL 33312
                                            Tel: (954) 523-4357
                                            matis@fight13.com

                                            Counsel for Plaintiff and the proposed
                                            classes




                                       16
